SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) July 2, 2007 Citizens Financial Corporation (Exact Name of Registrant as Specified in its Charter) Kentucky 000-20148 61-1187135 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 12910 Shelbyville Road Louisville, KY 40243 (Address of Principal Executive Offices) Registrant’s telephone number, including area code (502) 244-2420 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) S Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On July 2, 2007, Citizens Financial Corporation issued a press release announcing its intent to engage in a going-private transaction by means of a 1-for-250 reverse stock split of its Class A stock, with cash being issued in lieu of any resulting fractional shares in the amount of $7.25 per pre-split share.The press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Exhibits The following exhibit is filed as part of this report: Exhibit Description 99.1 Press Release dated July 2, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CITIZENS FINANCIAL CORPORATION Date:July 2, 2007 By: /s/ John D.Cornett John D. Cornett Executive Vice President and Chief Operating Officer 2
